Case 19-40639-m)<m13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 1 of 16

03/11/2019 01 130159pm

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817)924-9000

lN THE UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTRlCT OF TEXAS
FORT WORTH D|VlS|ON

ln re: Evangelina Martinez Hernandez xxx-xx-5482 § Case No; 19_40639_MXM_1;
8008 |ris Circle § '
Fort W¢:,rthl TX 76137 § Date. 2/13/2019
§ Chapter 13
§
Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTA|N|NG A MOT|ON FOR VALUAT|ON)
D|SCLOSURES
This Plan does not contain any Nonstandard Provisions.
[:| This Plan contains Nonstandard Provisions listed in Section ll|.
This Plan does not limit the amount of a secured claim based on a valuation of the Co//atera/ for the claim.
|:| This P/an does limit the amount of a secured claim based on a valuation of the Co//ateral for the claim.
This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("Genera| Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Plan Payment: variable Value of Non€xempt property per § 1325(a)(4): $500.00
Plan Tenn: 60 months Monthly Disposable lncome per § 1325(b)(2): $0.00
Plan Base: §88,025.00 Monthly Disposable lncome x ACP ("UCP")'. §0.00

Applicable Commitment Period: 36 months

Case 19-40639-m)<m13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 2 of 16

03/11/2019 01 :30:59pm
CaSe NOI 19-40639-MXN|-13

Debtor(s): Evangelina Martinez Hernandez

 

MOT|ON FOR VALUAT|ON

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Co//atera/ described in Section l, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be h|ed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Conflrmation or shall be deemed waived.

SECT|ON l
DEBTOR'S(S') CHAPTER 13 PLAN - SPEC|F|C PROV|S|ONS
FORM REV|SED 7l1l17

A. PLAN PAYMENTS:
Debtor(s) propose(s) to pay to the Tmstee the sum of:

$1,000.00 permonth, months 1 to 1
$1,475.00 permonth, months 2 to 60

 

For a total of $88,025.00 (estimated "Base Amount").

First payment is due 3l15/2019 .

The applicable commitment period ("ACP") is L months.

Monthly Disposable lncome ("D|") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .

The Unsecured Creditors' Pool ("UCP")l which is Dl x ACP, as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
$500.00

B. STATUTORY, ADM|N|STRAT|VE AND DSO CLA|MS:

1. CLERK'S F|LlNG FEE: Total filing fees paid through the Plan, if any, are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

2. STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOT|C|NG FEES: Trustee's Percentage Fee(S) and any

noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 U.S.C. § 586(e)(1) and (2).

3. DOMEST|C SUPPORT OBL|GATIONS: The Debtor is responsible for paying any Post-petition Domestic Support

Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
the following monthly payments:

 

Dso cLAlMANTS scHED. A\vlouNT § TERM (APPRoleALE) TREATMENT
(MoNTHs _ To _) $_ PER Mo.

 

 

 

 

 

 

 

C. ATTORNEY FEES: To Robert A. Hig_gins & Associates, P.C. . tota|: $3,700.00
$211.00 Pre-petition; $3,489.00 disbursed by the Trustee.

Page 2

 

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 3 of 16

03/11/2019 01;30159pm
19-40639-MXM-13

Evangelina Martinez Hernandez

Case No:
Debtor(s):

 

D.(1) PRE-PET|T|ON MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROX|MATE) TREATMENT
ARR. AMT ARR. THROUGH (MONTHS _ TO _)
We|ls Fargo Hm Mortgag $3,966.40 10/1/18-2/1/19 0.00% Month(s) 1-59 Pro-Rata
Homestead
D.(2) CURRENT POST-PET|TION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE lN A CONDUlT CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- FIRST CONDUlT
PA|D B¥ TRUSTEE PET|T|ON MORTGAGE PAYMENT DUE DATE
PAYMENT AMOUNT (MlVl-DD-YY)
We|ls Fargo Hm Mortgag 59 month(s) $911.60 05/01/2019
Homestead
D.(3) POST-PET|T|ON MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROX|MATE) TREATMENT
AMT. (M|Vl-DD-YY) (MONTHS __ TO __)
We|ls Fargo Hm Mortgag $1,983.20 0.00% Month(s) 1-59 Pro-Rata
Homestead
E.(1) SECURED CRED|TORS - PA|D BY THE TRUSTEE:
A.
CRED|TOR/ SCHED. AMT. VALUE % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS _ TO _) Per Mo.
B.
CRED|TOR/ SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

 

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. ln the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the CoI/ateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLA|MS PA|D BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

 

 

 

 

 

 

 

A.
CRED|TOR/ SCHED. AMT. % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS __ TO _) Per Nlo.
Westlake Financial $13,913.00 4.25% Month(s) 3-54 $297.00
Vehicle
B.
CRED|TOR/ SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

The valuation of Col/ateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confin'nation. The allowed claim amount will be determined based on a timely Hled proof of claim and
the Trustee's Recommendation Conceming C/aims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

Page 3

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 4 of 16

03/11/2019 01130'.59pm
Case NOI 19-40639-MXM-13

Debtor(s): Evangelina Martinez Hernandez

 

F. SECURED CRED|TORS - COLLATERAL TO BE SURRENDERED:

 

CRED|TOR/ SCHED. AMT. VALUE TREATMENT
COLLATERAL

 

 

 

 

 

 

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Co//ateraldescribed herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Co//atera/ in F will be finally determined at confirmation The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Conceming Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Co//ateral. lf there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Co/laterall without further order of the Courtl on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s)i

G. SECURED CRED|TORS - PA|D D|RECT BY DEBTOR:

 

CRED|TOR COLLATERAL SCHED. AMT.

 

 

H. PR|OR|TY CRED|TORS OTHER THAN DOMESTIC SUPPORT OBLIGATlONS:

 

 

 

 

 

 

 

 

 

cREDiToR scHED.Ai\/ir. TERM(APPRoxiiviATE) TREATMENT
(MONTHs_To _)
i. sPEciALcLAss:
cREDiToR SCHED.AMT. TERM(APPRoxii\/iATE) TREATMENT
(ivioNTHs_To _)
JusTii=icATioN:

 

 

J. UNSECURED CRED|TORS:

 

 

 

 

CRED|TOR SCHED. AMT. CO|V|MENT
Citibanlehe Home Depot $985.00
Citicards Cbna $465.00
Credit One Bank $453.00
Kids and Grown ups Dental $198.80
Medical amd Surgical Clinic of |rving $77.09
North Texas Tollway Authority $1,968.35
Progressive Leasing $2,959.00
Snap Financia| $1,723.30
World Finance CorpNVorld Acceptance $882.00
TOTAL SCHEDULED UNSECURED: $9,711.54
The Debto)“s(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 6% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.

Page 4

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 5 of 16

03/11/2019 01 130:59pm
Case NOZ 19-40639-|\/|XN|-13

Debtor(s): Evangelina Martinez Hernandez

 

K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

 

§ 365 PARTY ASSUME/REJECT CURE AMOUNT TERM (APPROX|MATE) TREATMENT
(MONTHS ___ TO _)

 

 

 

 

 

 

 

SECT|ON ll
DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROV|S|ONS
FORM REV|SED 7/1/17

A. SUBM|SS|ON OF DlSPOSABLE |NCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADM|N|STRAT|VE EXPENSES, DSO CLA|MS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOT|C|NG FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section l, Part "B" hereof

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section l, Part C, shall be disbursed by the Trustee in the amount
shown as "Dlsbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD"), if filed.

D.(1) PRE-PET|T|ON MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Tnistee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section ll Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicab|e) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PET|T|ON MORTGAGE PAYMENTS DlSBURSED BY TRUSTEE |N A CONDUlT CASE:

Current Post~Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section ll Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section ll Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan, Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Tnistee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Peti'ti'on Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Couit, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PET|T|ON MORTGAGE ARREARAGE:

 

The Post-Petition Mortgage Arrearage shall be paid by the Tmstee in the allowed amount and at the rate of interest indicated in
Section ll Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

Page 5

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 6 of 16

03/11/2019 01 :30:59pm
Case NOI 19-40639-MXN|-13

Debtor(s): Evangelina Martinez Hernandez

 

E.(1) SECURED CLA|MS TO BE PAlD BY TRUSTEE:

The claims listed in Section l, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Co/latera/ as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section l, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Co//ateral described in Section ll Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(l) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLA|MS TO BE PAlD BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section l, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section l, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely nled Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Co//atera/ described
in Section l, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation The principal balance owing upon
connnnation of the P/an on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section l, Part D, E.(1) or E.(2) is allowed by the Couit, Debtor(s) will pay the
claim direct per the contractor statute.

Each secured claim shall constitute a separate class.
F. SAT|SFACT|ON OF CLA|M BY SURRENDER OF COLLATERAL:

The claims listed in Section l, Part F shall be satisfied as secured to the extent of the value of the Col/aterall as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before contirmation. Any amount claimed in excess of the value of the
Co//ateral, to the extent it is allowedl shall be automatically split and treated as indicated in Section ll Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

 

Payments on all secured claims listed in Section l, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statutel unless othenivise provided in Section llll "Nonstandard Provisions."

No direct payment to the lRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.
Each secured claim shall constitute a separate class.

H. PR|OR|TY CLA|MS OTHER THAN DOMEST|C SUFPORT OBL|GAT|ONS:

 

Failure to object to conhrmation of this P/an shall not be deemed acceptance of the "SCHED. AMT." shown in Section l, Part H.
The claims listed in Section ll Part H shall be paid their allowed amount by the Trustee, in full, pro-ratal as priority claims, without
interest.

l. CLASS|F|ED UNSECURED CLA|MS:

 

Classified unsecured claims shall be treated as allowed by the Court.

J. GENERAL UNSECURED CLA|MS TlMELY FlLED:

 

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

Page 6

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 7 of 16

03/11/2019 01:30:59pm
Case NO: 19-40639-MXM-13

Debtor(s): Evangelina Martinez Hernandez

 

K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section l, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section l, Part K.
L. CLA|MS TO BE PAlD:

"TERM (APPROX|MATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. lf adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims, Payment
pursuant to this Plan will only be made on statutoryl secured, administrative, priority and unsecured claims that are allowed or,
pre-contirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements

M. ADD|T|ONAL PLAN PROV|S|ONS:
Any additional Plan provisions shall be set out in Section lll, "Nonstandard Provisions."
N. POST-PET|T|ON NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND |NSURANCE:

Whether the Debtor is a Conduit Debtor or not. if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. lf the Debtor fails to make these payments, the mortgage holder may, but is not required tol pay the taxes and/or the
insurance. lf the mortgage holder pays the taxes and/or insurancel the mortgage holder may ile, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender ora Notice of
Fees, Expenses, and Charges.

O. CLA|MS NOT FlLED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section l or on the
AAPD.

P. CLA|MS FOR PRE-PET|T|ON NON-PECUN|ARY PENALT|ES, FlNES, FORFE|TURES, MULT|PLE, EXEMPLARY OR
PUN|T|VE DAMAGES:

Any unsecured claim for a non-pecuniary penaltyl Hne, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an lRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late tiled claims, have been paid in fu|l.

Q. CLA|MS FOR POST-PET|T|ON PENALT|ES AND |NTEREST:

No interest, penaltyl or additional charge shall be allowed on any pre-petition claims subsequent to the tiling of the petition,
unless expressly provided herein.

R. BUS|NESS CASE OPERAT|NG REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to tile
operating reports with the Trustee, unless the Trustee requests othen/vise. The tiling of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S. NO TRUSTEE'S L|ABIL|TY FOR DEBTOR'S POST-CONF|RMAT|ON OPERAT|ON AND BAR DATE FOR CLA|MS FOR
PRE-CONF|RMAT|ON OPERAT|ONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T. DlSPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VEST|NG OF PROPERTY; NON-LlABlL|TY OF TRUSTEE FOR
PROPERTY lN POSSESS|ON OF DEBTOR WHERE DEBTOR HAS EXCLUS|VE R|GHT TO USE, SELL, OR LEASE |T; AND
TRUSTEE PAYMENTS UPON POST CONF|RMAT|ON CONVERS|ON OR D|SMlSSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to dischargel without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Page 7

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 8 of 16

03/11/2019 01 :30:59pm
Case No: 19-40639-MXM-13

Debtor(s): Evangelina Martinez Hernandez

 

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. ln the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authorityl fiduciary duty or liability regarding the
usel sa|e, insurance of or retinance of property of the estate except to respond to any motion for the proposed use, salel or
rennance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Casel any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Planl whether pursuant to this P/an or a modincation thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is othen/vise authorized. Each numbered paragraph below
ls a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursementl if there are insufhcient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimantl in
fulll before any disbursement to a claimant with a lower level of payment. lf multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufncient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in ful|.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Orderl which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th - Attorney Fees in C, which must be designated to be paid pro-rata.
5th - Post-Petition Mortgage Arrearage as set out in D.(3)l if designated to be paid per mo.
6th - Post-Petition Mortgage Arrearage as set out in D.(3)l if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th - Any Creditors listed in D.(1), if designated to be paid per mo.

9th - Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B)l which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in l, which must be designated to be paid per mo.
13th -- Unsecured Creditors in J, other than late tiled or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late tiled claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

Page 8

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 9 of 16

03/11/2019 01 :30'.59pm
Case NOI 19-40639-MXM-13

Debtor(s): Evangelina Martinez Hernandez

 

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an lRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.

V. POST-PET|T|ON CLA|MS:
Claims tiled under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDAT|ON CONCERN|NG CLA|MS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.

Page 9

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 10 of 16

03/11/2019 01130;59pm
Case No: 19-40639-MXM-13

Debtor(s): Evangelina Martinez Hernandez

 

SECT|ON l|l
NONSTANDARD PROV|S|ONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.

None.

l, the undersignedl hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

ls/ Vince M. Vela 24097232
Vince M. Vela, Debtor's(s') Counsel State Bar Number

 

Page 10

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 11 of 16

Case No: 19-40639-MX|V|-13

Debtor(s): Evangelina Martinez Hernandez

03/11/2019 01 :30:59pm

 

CERT|F|CATE OF SERV|CE

l, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on

the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the

(List each party served, specifying the name and address of each party)

Dated: March 11, 2019

Citibank/The Home Depot
xxxxxxxxxxxx7599

Attn: Recovery/Centralized Bankruptc§

PO Box 790034
St Louis, MO 63179

Citicards Cbna
xxxxxxxxxxxx5063
Citi Bank

PO Box 6077

Sioux Fallsl SD 57117

Credit One Bank
xxxxxxxxxxxx6796

ATTN: Bankruptcy Department
PO Box 98873

Las Vegas, NV 89193

Evangelina Martinez Hernandez
8008 lris Circle
Fort Worth, TX 76137

Kids and Grown ups Dental
xx4807

2651 Texas Dr.

lrving, TX 75062

Medical amd Surgical Clinic of irving
xx6138

2021 N. Macartur Blvd

lrving, TX 75061

/sI Vince M. Vela

11th day of March, 2019

Vince M. Velal Debtor's(s') Counsel

North Texas Tollway Authority
xxxxxxxxx/xxxxxxxxx/xxxxx6857
P.O. Box 660244

Dallas, TX 75266

Professional Account Management
P.O. Box 866608
75086

Progressive l_easing
xxxx1021

256 W, Data Drive
Draper, UT 84020

Snap Financial
xxxxxx1574

P.O. Box 26561

Salt Lake City, UT 84126

Tim Truman
6851 NE Loop 820l Suite 300
N. Richland Hills, TX 76180

We|ls Fargo Hm Mortgag
xxxxxxxxx3965

8480 Stagecoach Cir
Frederick, MD 21701

Page 11

We|ls Fargo Hm Mortgag
8480 Stagecoach Cir
Frederick, MD 21701

Westlake Financial
xxxx3356

Customer Care

PO Box 76809

Los Angeles, CA 90054

World Finance Corp/World
Acceptance

xxxxxxx8101

Attn: Bankruptcy

PO Box 6429

Greenvillel SC 29606

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 12 of 16

Label Matrix for local noticing
0539-4

Case 19-40639-mxm13

Northern District of Texas

Ft. Worth

Mon Mar 11 13:38:53 CDT 2019

501 W. Tenth Street
Fort Worth, TX 76102-3637

Credit One Bank

ATTN: Bankruptcy Department
PO Box 98873

Las Vegas, NV 89193-8873

North Texas Tollway Authority
P.O. Box 660244
Dallas, TX 75266-0244

Progressive Leasing
256 W, Data Drive
Draper, UT 84020-2315

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

World Finance Corp-World Acceptance
Attn: Bankruptcy

PO Box 6429

Greenville, SC 29606-6429

Vince Michael Vela

Robert A. Higgins & Associates, P.C.

8200 Camp Bowie West Boulevard
Fort Worth, TX 76116-6321

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Citibank-The Home Depot

Attn: Recovery-Centralized Bankruptcy
PO Box 790034

St Louis, MO 63179-0034

Kids and Grown ups Dental
2651 Texas Dr.
Irving, TX 75062-7016

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Robert A. Higgins a Associates, P.C.
8200 Camp Bowie West Blvd.
Fort Worth, TX 76116-6321

(p)WELLS FARGO BANK NA

WELLS FARGO HOME MORTGAGE AMERICAS SERVICING
ATTN BANKRUPTC! DEPT MAC X7801-014

3476 STATEVIEW BLVD

FORT MILL SC 29715-7203

Evangelina Martinez Hernandez
8008 Iris Circle
Fort Worth, TX 76137-1254

Tarrant County

Linebarger Goggan Blair & Sampson, LLP
c/o Melissa L. Palo

2777 N. Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

Citicards Cbna

Citi Bank

PO Box 6077

Sioux Falls, SD 57117-6077

Medical amd Surgical Clinic of Irving
2021 N. Macartur Blvd
Irving, TX 75061-2210

Professional Account Management
P.O. Box 75086-6608

Snap Financial
P.O. Box 26561
Salt Lake City, UT 84126-0561

Westlake Financial
Customer Care

P0 Box 76809

Los Angeles, CA 90076-0809

Tim Truman
6851 N.E. Loop 820, Suite 300
N Richland Hills, TX 76180-6608

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(t).

Wells Fargo Em Mortgag
8480 Stagecoach Cir
Frederick, MD 21701

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 13 of 16

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Tarrant County End of Label Matrix

Linebarger Goggan Blair & Sampson, LLP Mailable recipients 21
c/o Melissa L. Palo Bypassed recipients l
2777 N. Steiiimons Frwy Suite 1000 Total 22

Dallas, TX 75207-2328

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 14 of 16

03/11/2019 01 :31 :OOpm
Robert A. Higgins & Associates P.C.
8200 Camp Bowie West
Fort Worthl TX 76116

Bar Number; 24097232
Phone: (817) 924-9000
lN THE UN|TED STATES BANKRUPTCY CQURT
NORTHERN DlSTRlCT OF TEXAS
FORT WORTH DlVlS|ON
Revised 10/1/2016

lN RE: Evangelina Martinez Hernandez xxx-xx-5482 CASE NO: 19-40639-MXM-13
8008 |ris Circle

Fort Worth, TX 76137

¢01¢0|¢0|¢0|¢0|

Debtor(s)

AUTHOR|ZAT|ON FOR ADEQUATE PROTECT|ON DlSBURSEMENTS DATED: 2/13/2019

 

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount Variable Plan Payments. See Monthly Schedule below.*
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $99.50 See below*
Filing Fee $0.00 See below*
Noticing Fee $15.75 See below*
Subtotal Expenses/Fees $120.25 See below*
Available for payment of Adequate Protection, Attorney Fees and *
Current Post-Petition Mortgage Payments: $879'75 See below
CRED|TORS SECURED BY VEHlCLES (CAR CRED|TORS):
Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Westlake Financial Vehicle $13,913.00 $12.800.00 1.25% $160.00
Total Adequate Protection Payments for Creditors Secured by Vehicles: $160.00
CURRENT POST-PET|T|ON MORTGAGE PAYMENTS (CONDU|T):
Scheduled Value of
Name Collateral Start Date Amount Collateral Payment Amount
We|ls Fargo Hm Mortgag Homestead 05/01/2019 $84,657.00 $155.869.00 $911.60
Payments for Current Post-Petition Mortgage Payments (Conduit): $911.60

 

Computer software provided by Lega/PRO Systems, lnc., San Antonio, Texas - (210) 561 -5300.

CaSe 19-40639-me13 DOC 14 Filed 03/11/19 Entel’ed 03/11/19 14203:18

Case No: 19-40639-MXM-13
Debtor(s): Evangelina Martinez Hernandez

Page 15 of 16

03/11/2019 01:31‘.00pm

 

CRED|TORS SECURED BY COLLATERAL OTHER THAN A VEHlCLE:

 

 

 

 

 

 

 

 

 

 

 

Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00
TOTAL PRE-CONF|RMAT|ON PAYMENTS
First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $160.00
Debtor's Attorneyl per mo: $719.75
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments)l per mo: $911.60
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $160.00
Debtor's Attorney, per mo: See Monthly Schedule below*
Adequate Protection to Creditors Secured by other than a Vehiclel per mo: $0.00
*Monthly Schedule
Account Trustee Subtotal Available
Plan Balance Percentage Filing Noticing Expenses/ Available for
Month Payment Reserve Fee Fees Fees Fees Available for APD Attorney
1 $1,000.00 $5.00 $99.50 $0.00 $15.75 $120.25 $879.75 $160.00 $719.75
2 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
3 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
4 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
5 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
6 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
7 $1,475.00 $147.50 $147.50 $1.327.50 $1,071.60 $255.90
8 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
9 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
10 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
11 $1,475.00 $147.50 $147.50 $1,327.50 $1,071.60 $255.90
12 $1,475.00 $147.50 $147.50 $1,327.50 $1.071.60 $210.25

 

Computer software provided by LegalPRO Systems, lnc., San Antonio, Texas - (210) 561-5300.

Case 19-40639-mxm13 Doc 14 Filed 03/11/19 Entered 03/11/19 14:03:18 Page 16 of 16

03/11/2019 01 :31 :OOpm
Case No: 19-40639-MXM~13
Debtor(s): Evangelina Martinez Hernandez

 

 

Order of Payment:

Unless othen/vise ordered by the courtl all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimantl in full, before any disbursement to a claimant with a lower level of
payment Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection paymentsl less any interest (if applicable), paid to
the creditor by the Trustee.

 

DATED: 3/11/2019

Is/ Vince M. Vela
Attorney for Debtor(s)

 

Computer software provided by LegalPRO Systemsl lnc., San Antonio, Texas - (210) 561-5300.

